Davis, P. J.,
dissenting.
The instruments sold by defendants to plaintiff were not bills of exchange, or “acceptances,” in the commercial sense of those terms, either in law or in fact. They were simulated bills and acceptances, having the form merely of such instruments, without the reality or substance. The evidence tended to show that these facts were known to the defendants and unknown fo the plaintiffs. It ought, I think, to have been submitted to the jury to determine whether they 'were fraudulently concealed.
I think it is a fraud, for which the law affords redress, for a party having the possession of a negotiable instrument which bears on its face every appearance of the commercial paper which it purports to be, and having knowledge that it is in fact not such paper, but is simulated for the purposes of sale, to sell the same to another who purchases in- good faith for full value, relying on such appearances and believing it to be what it purports, without disclosing to him its true character and giving him an opportunity to decide whether or not he will purchase with such knowledge.
Fair dealing and moral honesty require that known latent defects, which in themselves falsify the appearances written on the face of the instrument and change it from what its appearance imports, to *278something intrinsically and materially different, should be disclosed to the buyer, or certainly should not be knowingly concealed.
I think the judgment should be reversed and a new trial granted, with costs to abide the event.
| Judgment affirmed,